                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        GERALD NUNN; JUDITH L NUNN,                      Case No. 18-cv-03862-WHO
                                                        Plaintiffs,
                                   8
                                                                                             ORDER TO SHOW CAUSE RE:
                                                  v.                                         DISMISSAL FOR FAILURE TO
                                   9
                                                                                             PROSECUTE
                                  10        STATE OF CALIFORNIA; JPMORGAN
                                            CHASE BANK, NATIONAL                             Re: Dkt. Nos. 31, 35
                                  11        ASSOCIATION,
                                                        Defendants.
                                  12
Northern District of California
 United States District Court




                                  13           Defendant JPMorgan Chase Bank, N.A. filed a motion to dismiss plaintiffs’ complaint.

                                  14   Dkt. No. 31. That matter is set to be heard on November 7, 2018. Plaintiffs’ opposition or

                                  15   response to that motion was due on September 10, 2018.

                                  16           Defendant State of California also filed a motion to dismiss plaintiffs’ complaint. Dkt. No.

                                  17   35. That matter is also set to be heard on November 7, 2018. Plaintiffs’ opposition or response to

                                  18   that motion was due on September 14, 2018. As of the date of this Order, plaintiffs have not

                                  19   filed an opposition or otherwise responded to either defendants’ motions to dismiss.

                                  20           Plaintiffs are ORDERED TO SHOW CAUSE why this case should not be dismissed for

                                  21   failure to prosecute by filing an opposition or other response to the motions to dismiss by

                                  22   October 17, 2018. If plaintiffs do not file such responses by that date, this case may be dismissed

                                  23   for failure to prosecute. See Fed. R. Civ. Proc. 41(b); Henderson v. Duncan, 779 F.2d 1421, 1423

                                  24   (9th Cir. 1986) (listing factors relevant to whether to dismiss for lack of prosecution).

                                  25   //

                                  26   //

                                  27   //

                                  28   //
                                   1          If plaintiffs file their opposition by October 17, 2018, both Defendant JPMorgan Chase

                                   2   Bank, N.A and Defendant State of California may file a reply by October 24, 2018. The hearing

                                   3   on the motion to dismiss remains set for November 7, 2018 at 2:00 p.m. in Courtroom 2, 17th

                                   4   Floor, San Francisco, California.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 4, 2018

                                   7

                                   8
                                                                                                 William H. Orrick
                                   9                                                             United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      2
